  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY HUGHLEY,                     )
                                    )
        Plaintiff,                  )
                                    )         CIVIL ACTION NO.
        v.                          )           2:18cv578-MHT
                                    )                (WO)
ALABAMA DEPARTMENT OF               )
CORRECTIONS, et al.,                )
                                    )
        Defendants.                 )

                                ORDER

    Upon      consideration    of       plaintiff’s    letter    to   the

clerk    of    court     requesting      protection    from     the   Lee

County       Sheriff’s     Office       and   the     Opelika    Police

Department (doc. no. 7), which the court construes as a

motion for a temporary restraining order, it is ORDERED

that the motion for a temporary restraining order is

denied.       Plaintiff has not met the legal standard for

entry of a restraining order.

    DONE, this the 8th day of November, 2018.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
